DETAILED ACTION
This office action is in response to the correspondence filed 06/04/2022. Claims 1-3, 5-9, 11, 13-14, 16, AND 18-19 are still pending and are examined. Claims 1, 6-8, 11, and 16 have been amended. Claims 10, 15, and 20 have been canceled.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
The amendments and/or arguments submitted by Applicants for the objection(s)/rejection(s)) listed below have been considered and are persuasive; thus, they have been withdrawn:
Specification Objection(s)
35 U.S.C. §101 Rejection(s) 
35 U.S.C. §112 Rejection(s)


Allowable Subject Matter
Claims 1-3, 5-9, 11, 13-14, 16, AND 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the present claim amendments and/or arguments resolve all outstanding issues related to the clarity of the claim scope; thus, places the claims in to condition for allowance.

According to MPEP 1302.14 (I): “In most cases, the Examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” provision of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b).  Thus, when the Examiner's actions clearly point out the reasons for rejection and the applicant's reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary." 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stern; Edith H. et al.	USPAT		US 10491453 B2	Correlating computing network events
SZILAGYI; Peter et al.	US-PGPUB	US 20170373950 A1	Detecting relevant events related to the user plane traffic flow.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA SHAN CHOY whose telephone number is (571) 272-1569.  The examiner can normally be reached on MON - FRI: 9AM-5:30PM EST Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KA SHAN CHOY/Examiner, Art Unit 2435   

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435